DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 8,692,608 B2), as cited in the IDS 08/21/2021.
Regarding Claim 1, Chen teaches in Figure 2 a charge pump circuit, comprising: 
a charge pump core circuit, configured to generate an output voltage (24); 
an oscillator, configured to provide a clock signal for the charge pump core circuit (26); and 
a feedback circuit, configured to control the oscillator based on the output voltage, wherein the feedback circuit comprises an inner loop (250, 260; which controls 26 based on output from 24; where 250, 260 provides an inner loop between 26 and 24).  

Regarding Claim 2, Chen further teaches the charge pump circuit, wherein 
the inner loop comprises a resistance module (21, 22, and 260) and an analog-to-digital converter (28), 
a second terminal of the resistance module is connected to a first input terminal of the analog-to-digital converter (at node between 21 and 22), and 
an output terminal of the analog-to-digital converter is connected to a third terminal of the resistance module (output of 28 is connected to 201).  

Regarding Claim 3, Chen further teaches the charge pump circuit, wherein a first terminal of the resistance module is connected to an output terminal of the charge pump core circuit (21, which receives output from 24); 
a fourth terminal of the resistance module is connected to a reference module (node of 22 connected to ground);
a second input terminal of the analog-to-digital converter is connected to a reference voltage (input of 28 connected to Vref); and 
the output terminal of the analog-to-digital converter is further connected to a control terminal of the oscillator (where output of 28 is connected to 26).

Regarding Claim 4, Chen further teaches the charge pump, wherein a value of an equivalent resistance formed between the first terminal and the fourth terminal of the resistance module is a first equivalent resistance value (resistance value across resistors 21 and 22), and
magnitude of the first equivalent resistance value is controlled through the third terminal of the resistance module (where based on the control of 201, 260 will control the node 222, which is connected to 21; when the value of 222 changes, the resistance across 21 and 22 will change proportionally).

Regarding Claim 5, Chen further teaches the charge pump, wherein a value of an equivalent resistance formed between the first terminal and the second terminal of the resistance module is a second equivalent resistance value (resistance value across resistor 21), and
magnitude of the second equivalent resistance value is controlled through the third terminal of the resistance module (where based on the control of 201, 260 will control the node 222, which is connected to 21; when the value of 222 changes, the resistance across 21 will change proportionally).

Regarding Claim 6, Chen further teaches the charge pump, wherein a value of an equivalent resistance formed between the first terminal and the second terminal of the resistance module is a third equivalent resistance value (resistance value across resistor 22), and
magnitude of the third equivalent resistance value is controlled through the third terminal of the resistance module (where based on the control of 201, 260 will control the node 222, which is connected to 21; when the value of 222 changes, the resistance across 22 will change proportionally; see configuration of 21 and 22).

Regarding Claim 7, Chen further teaches wherein the resistance module comprises a fixed resistance (203) and a switch (201), the third terminal of the resistance module is connected to a control terminal of the switch (at gate of 201), and the equivalent resistance value of the resistance module is adjusted by turning on or turning off the switch (based on the control at gate 201).

Regarding Claim 9, Chen further teaches where the analog-to-digital converter comprises a comparator, and a first input terminal, a second input terminal, and an output terminal of  the comparator serve as the first input terminal, the second input terminal and the output terminal of the analog-to-digital converter, respectively (first and second inputs of 28, and output of 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 8,692,608 B2), as cited in the IDS 08/21/2021, as applied to claim 9 above.
Regarding Claim 10, Chen teach all the limitations of the present invention, but does not explicitly state how the reference voltage is set or generated.  
Applicant has not disclosed that using a bandgap reference voltage source solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a same or different voltage source.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a bandgap reference voltage source to provide the reference voltage of Chen, for the purpose of using an obvious matter of design choice, since Applicant has not disclosed that using a bandgap reference voltage source solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a same or different voltage source.

Allowable Subject Matter
Claims 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 8, the prior art does not disclose, teach or suggest the charge pump circuit, wherein 
the fixed resistance comprises a first resistance, a second resistance, and a third resistance, and the switch comprises one of an NMOS switch, a PMOS switch, or a MOS transmission gate; 
a terminal of the third resistance is the first terminal of the resistance module, and another terminal of the third resistance is connected to a terminal of the second resistance; 
another terminal of the second resistance is connected to a terminal of the first resistance and serves as the second terminal of the resistance module; 
another terminal of the first resistance is the fourth terminal of the resistance module; a terminal of the switch is the first terminal of the resistance module, and another terminal of the switch is connected to the another terminal of the third resistance to connect the switch and the third resistance in parallel; and 
a control terminal of the switch is the third terminal of the resistance module;
in combination with all the other claimed limitations.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA J. CHENG/           Primary Examiner, Art Unit 2849